Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
     This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
July 6, 2009, among GASCO ENERGY, INC. (“Borrower”), CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors (the “Guarantors”), the LENDERS party hereto (the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(“Administrative Agent”). Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in the Credit Agreement
(as defined below).
WITNESSETH:
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
Lenders have entered into that certain Credit Agreement dated as of March 29,
2006 (as the same has been and may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
Lenders desire to amend the Credit Agreement as provided herein upon the terms
and conditions set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
Borrower, the Guarantors, the Lenders and the Administrative Agent hereby agree
as follows:
SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 2 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1 effective as of the date Borrower satisfies the
conditions set forth in Section 2 of this Amendment.
     1.1 Mandatory Prepayment of Loans. Clause (a) of Section 2.10 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
     (a) Except as otherwise provided in Section 2.10(b), in the event a
Borrowing Base Deficiency exists, the Borrower shall, within thirty (30) days
(or in the case of a Borrowing Base Deficiency arising from or related to the
Special Redetermination of the Borrowing Base by the Required Lenders on or
about August 31, 2009, within fifteen (15) days) after written notice from the
Administrative Agent to the Borrower of such Borrowing Base Deficiency, notify
the Administrative Agent which of the following actions it will take to
eliminate such Borrowing Base Deficiency and within sixty (60) days (or in the
case of a Borrowing Base Deficiency arising from or related to the Special
Redetermination of the Borrowing Base by the Required Lenders on or about
August 31, 2009, within thirty (30) days) after such notice from the
Administrative Agent (a) by instruments satisfactory in form and substance to
the Required Lenders, provide the Lenders with additional security consisting of
Oil and Gas
Fourth Amendment to Credit Agreement

Page 1



--------------------------------------------------------------------------------



 



Interests with value and quality satisfactory to the Lenders in their sole
discretion to eliminate such Borrowing Base Deficiency, (b) prepay, without
premium or penalty, the principal amount of the Loans in an amount sufficient to
eliminate such Borrowing Base Deficiency or (c) by a combination of such
additional security and such prepayment eliminate such Borrowing Base
Deficiency.
     1.2 Special Redeterminations. The first sentence of Section 3.03 of the
Credit Agreement shall be and it hereby is amended and restated in its entirety
to read as follows:
     In addition to Scheduled Redeterminations, (a) the Borrower shall be
permitted to request a Special Redetermination of the Borrowing Base once
between each Scheduled Redetermination and (b) the Required Lenders shall be
permitted to request a Special Redetermination of the Borrowing Base once
between each Scheduled Redetermination; provided that, in addition to any
Special Redetermination of the Borrowing Base pursuant to this clause (b), the
Required Lenders shall make a Special Redetermination on or about August 31,
2009.
SECTION 2. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall be effective upon the satisfaction of each of
the conditions set forth in this Section 2.
     2.1 Execution and Delivery. Each Credit Party, the Lenders and the
Administrative Agent shall have executed and delivered this Amendment and any
other required document, all in form and substance satisfactory to
Administrative Agent.
     2.2 No Default. No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
     2.3 Other Documents. The Administrative Agent shall have received such
other instruments and documents incidental and appropriate to the transaction
provided for herein as the Administrative Agent or its special counsel may
reasonably request prior to the date hereof, and all such documents shall be in
form and substance reasonably satisfactory to the Administrative Agent.
SECTION 3. Representations and Warranties of the Credit Parties. To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     3.1 Reaffirmation of Representations and Warranties/Further Assurances.
After giving effect to the amendments herein, each representation and warranty
of such Credit Party contained in the Credit Agreement or in any other Loan
Document is true and correct in all material respects on the date hereof (except
to the extent such representations and warranties relate solely to an earlier
date, in which case, such representations and warranties are true and correct as
of such earlier date).
     3.2 Corporate Authority; No Conflicts. The execution, delivery and
performance by such Credit Party of this Amendment and all documents,
instruments and agreements

Page 2



--------------------------------------------------------------------------------



 



contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any court or agency of
government and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Credit Party or result in
the creation or imposition of any Lien upon any of the assets of such Credit
Party except for Liens permitted under Section 7.02 of the Credit Agreement.
     3.3 Enforceability. This Amendment constitutes the valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as (i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
     3.4 No Default. As of the date hereof, both before and immediately after
giving effect to this Amendment, no Default has occurred and is continuing.
SECTION 4. Miscellaneous.
     4.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party. Each Credit Party
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of any Credit
Party under the Credit Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof.
     4.2 Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
     4.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable
fees and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
     4.4 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of photocopies of the signature pages to this
Amendment by facsimile or electronic mail shall be effective as delivery of
manually executed counterparts of this Amendment.
     4.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Page 3



--------------------------------------------------------------------------------



 



     4.6 Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.
     4.7 Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of Texas.
[Signature Pages Follow]

Page 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to Credit
Agreement to be duly executed as of the date first above written.

            BORROWER:

GASCO ENERGY, INC.
      By:   /s/ W. King Grant         Name:   W. King Grant        Title:  
Executive Vice President and Chief
Financial Officer          GUARANTORS:

GASCO PRODUCTION COMPANY
      By:   /s/ W. King Grant         Name:   W. King Grant        Title:  
Executive Vice President and Chief
Financial Officer     

            RIVERBEND GAS GATHERING, LLC
      By:   Gasco Energy, Inc.         Its Managing Member            By:   /s/
W. King Grant         Name:   W. King Grant        Title:   Executive Vice
President and Chief
Financial Officer          MYTON OILFIELD RENTALS, LLC
      By:   Gasco Energy, Inc.         Its Managing Member            By:   /s/
W. King Grant         Name:   W. King Grant        Title:   Executive Vice
President and Chief
Financial Officer     

Fourth Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender and as Administrative Agent,
      By:   /s/ John Runger         Name:   John Runger        Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



         

            GUARANTY BANK AND TRUST COMPANY
as a Lender
      By:   /s/ Gail J. Nofsinger         Name:   Gail J. Nofsinger       
Title:   Senior Vice President     

 